W. SHARP, Judge.
Hill petitions for a writ of habeas corpus for belated appeal, alleging ineffective assistance of appellate counsel. First, the petition is untimely and barred by laches. Hill’s direct appeal to this court in 1991 became final on June 19, 1992, after this court issued its mandate. Hill v. State, 599 So.2d 1296 (Fla. 5th DCA 1992). This petition was filed in this court November 6, 1998, more than six years after his conviction became final. Thus, pursuant to McCray v. State, 699 So.2d 1366 (Fla.1997), the petition is barred by laches.
Second, the petition is proeedurally barred because it is successive. Hill previously attempted to obtain habeas relief in this court but was unsuccessful. Hill v. State, No. 95-3106 (Fla. 5th DCA Dec. 20, 1995).
Accordingly the Petition for Writ of Habe-as Corpus for belated appeal is DENIED.
GRIFFIN, CJ., and COBB, J., concur.